DETAILED ACTION

Claims 1-4, 6-7, 9-17, and 19-20 are allowed. Claims 5, 8, and 18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 09/12/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathew L. Goska on 1/14/2022.

This listing of claims will replace all prior versions and listings of claims in the application:
IN THE CLAIMS:
1.  (currently amended)        A patient support apparatus comprising:
                             a base;
                             a plurality of wheels coupled to the base;
                             
                             an adjustable height litter supported on the base,
                             a patient support surface supported on the adjustable height litter 
              a plurality of siderails coupled to the adjustable height litter and adapted to move between raised and lowered positions;
a memory having a first key stored therein;
                             a transceiver adapted to wirelessly communicate with a first medical device over a first mesh network using the first key; and 
                             a controller adapted to transmit a request message over the first mesh network to the first medical device via the transceiver, the request message including an identifier identifying the patient support apparatus and a request to join a second mesh network different from the first mesh network, the controller further adapted to receive a second key input over the first mesh network, to use the second key input to generate a second key, [[and]] to use the second key to communicate over the second mesh network, to receive a software update over the second mesh network, the software update being received from a second medical device and intended for updating software on-board a third medical device, and to forward the software update to the third medical device over the second mesh network;  
wherein the first medical device is a second patient support apparatus.

2.  (currently amended)      The patient support apparatus of claim 1 wherein the controller is further adapted to receive [[a]] the software update over the second mesh network but not the first mesh network.

3.  (original)          The patient support apparatus of claim 1 wherein the transceiver is adapted to communicate over the first and second mesh networks using a common communication frequency and a common communication protocol, and wherein the controller is adapted to encrypt messages transmitted over the first mesh network using the first key and to encrypt messages transmitted over the second mesh network using the second key.

4.  (currently amended)      The patient support apparatus of claim 1 wherein the controller is adapted to receive a second request message over the first mesh network from a fourth fourth second request by the fourth the second request using the second mesh network to a fifth 

5.   (cancelled) 

fourth fifth fifth 

7.  (currently amended)        The patient support apparatus of claim 1 wherein the controller is further adapted to communicate with a remote server via an Internet connection and to receive a validation message from the remote server via the Internet connection, the validation message including data indicating that a fourth fourth 

8.  (cancelled)                     

9.  (currently amended)        A patient support apparatus comprising:
                             a base;
                             a plurality of wheels coupled to the base;

                             an adjustable height litter supported on the base,
adjustable height litter 
                             a plurality of siderails coupled to the adjustable height litter and adapted to move between raised and lowered positions;
a memory having a first key, a second key, and a second key input stored therein;
                             a first transceiver adapted to wirelessly communicate with a set of medical devices over a first mesh network using the first key and to wirelessly communicate with a subset of the medical devices over a second mesh network using the second key; and
                             a controller adapted to receive a validation message via the first transceiver indicating an individual one of the medical devices in the set of medical devices has been validated for inclusion in the subset of the medical devices, the controller further adapted to transmit the second key input to the individual one of the medical devices in response to the validation message in order to enable the individual one of the medical devices to generate the second key from the second key input and to use the second key to communicate over the second mesh network, the controller further adapted to receive a software update over the second mesh network, the software update being received from a first medical device in the subset of medical devices and intended for updating software on-board the individual one of the medical devices, and to forward the software update to the individual one of the medical devices over the second mesh network.

the first medical device in the subset of the medical devices. 

11.   (currently amended)     The patient support apparatus of claim 9 further comprising a second transceiver adapted to communicate directly with an access point of a healthcare computer network, and wherein the controller receives the validation message from a server in communication with the access point, the server being located outside of a healthcare facility in which the patient support apparatus and the set of medical devices are located.

12.  (currently amended)     The patient support apparatus of claim 9 wherein the controller is adapted to receive [[a]] the software update via the first transceiver and the second mesh network but not via the first mesh network, and the controller is further adapted to transmit the software update via the first transceiver and the second mesh network but not via the first mesh network.  

13.  (original)    The patient support apparatus of claim 9 wherein the first mesh network and the second mesh network both use Bluetooth communications but do not require the patient support apparatus and medical devices to be paired with each other before communicating with each other.



15.  (original)        The patient support apparatus of claim 9 wherein the controller is adapted to receive a request message from the individual one of the medical devices prior to receiving the validation message, the request message including a request for the individual one of the medical devices to be validated for inclusion in the subset of the medical devices, and the controller is further adapted to forward the request message to a validation node of the second mesh network.

16.  (currently amended)    A patient support apparatus comprising:
                             a base;
                             a plurality of wheels coupled to the base;

an adjustable height litter supported on the base,
                             a patient support surface supported on the adjustable height litter 
                             a plurality of siderails coupled to the adjustable height litter and adapted to move between raised and lowered positions;
a memory having a first key stored therein;

                             a controller adapted to send a request message over the first mesh network, the request message including a request for a second key input enabling the patient support apparatus to generate a second key for communicating over a second mesh network using the first transceiver, and wherein the controller is further adapted to receive a validation message with the second key input if a validation node on the second mesh network approves of the request, the controller further adapted to receive a software update over the second mesh network, the software update being received from a first medical device of the set of medical devices and intended for updating software on-board a second medical device of the set of medical devices, and to forward the software update to the second medical device over the second mesh network.

17.  (currently amended)    The patient support apparatus of claim 16 wherein the controller is further adapted to use the second key to receive a second software update for the patient support apparatus over the second mesh network, and wherein the controller is adapted to implement the second software update on the patient support apparatus.  

18.   (cancelled)                  

16 further comprising a second transceiver adapted to communicate directly with a hospital computer network having a plurality of nodes and access points, wherein the second mesh network does not include any of the nodes or access points of the hospital computer network, and the software update is able to be delivered from the patient support apparatus to the second device 

20.  (original)        The patient support apparatus of claim 16 wherein the validation node is in communication with a remote server via the Internet.
 



Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Hayes et al. (US Patent No, 9,937,090) discloses Patient support apparatuses, such as beds, cots, stretchers, recliners, operating tables, and the like include wireless mesh network transceivers that enable them to communicate with each other, and other devices, via mesh networks and/or ad hoc networks…  Each node 84 of mesh network 86 is configured to dynamically and regularly update its communication abilities and/or status so that the routing of data through mesh network 86 is dynamically adapted to changing conditions.
Claims 1-4, 6-7, 9-17, and 19-20 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.


	Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493